10

11

12

13

14

15

16

17

18

19

20

21

22'

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

BANK OF AMERICA, N.A., Case No.: 2:16-cv-00394-APG-GWF

Plaintiff Order Granting Motion to Lift Stay
v. [ECF No. 67]
LADERA HOMEOWNERS
ASSOCIATION, et al.,

Defendants

 

 

 

 

IT IS ORDERED that the motion to lift stay (ECF No. 67) is GRANTEI). Within 60
days of the date of this order, the parties shall meet and confer as defined by Local Rule IA 1-
3(f) regarding (1) a proposed scheduling order, (2) What discovery needs to be conducted,

(3) What viable claims and defenses remain in the case in light of recent decisions from the
Supreme Court of Nevada, and (4) the issues the parties intend to raise in any dispositive motion
the parties anticipate filing Within the next 90 days. If discovery closed before the stay Was
entered, the court Will not reopen discovery absent extraordinary circumstances A client
representative must attend the meet and confer, either in person or by telephone.

Within ten days after the meet-and-confer, the parties shall file a proposed scheduling
order. Any dispositive motion filed Within the next 90 days must contain a declaration by the
movant’s counsel that sets forth the details of the meet-and-confer and certifies that, despite good
faith efforts, the issues raised in the motion could not be resolved. LR IA 1-3(f)(2). q

DATED this 26th day of Deceinber, 2018.

F</

ANDREW P. GoRDoN
UNITED sTA'rEs DISTRICT JUDGE

 

 

